                  UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                         )
                                         )
NORMAN BENNETT,                          ) Case No.:
                                         )
             Plaintiff.                  ) 3:18-cv-00488-GCM
                                         )
      v.                                 )
                                         )
PMAB, LLC,                               )
                                         )
                Defendant.               )
                                         )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: August 23, 2019                 By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com




        Case 3:18-cv-00488-GCM Document 21 Filed 08/23/19 Page 1 of 2
                         CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                             Christian H. Staples, Esquire
                          Shumaker, Loop & Kendrick, LLP
                          128 South Tyron Street, Suite 1800
                                 Charlotte, NC 28202
                               cstaples@shumaker.com
                                Attorney for Defendant




Dated: August 23, 2019               By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com




       Case 3:18-cv-00488-GCM Document 21 Filed 08/23/19 Page 2 of 2
